Day, J.
i criminai, mlinh for-ct" gery- — I. That.it is proper to charge in an indictment ^01'gei',7 °f a paper, and the uttering of it as gennine> see State v. Farris, at the present term; State v. McPherson, 9 Iowa, page 53.
2. -; evition°of'S’eu II. "When the instrument alleged to have been forged was offered in evidence, the defendant objected on the ground that it was signed Wright "Whaley, instead of Wright & Whaley. The court overruled the objection, and it is urged that this ruling was erroneous. In order that we might determine the merits of this objection, we have examined the paper alleged to be forged, which is attached to the transcript, and have compared the signature with one proved, upon the trial, to be the signature of Wright & Whaley. The genuine signature of Wright & Whaley is peculiar, the <& being attached to the W. in Whaley, and, upon a casual observation, appearing to be a part of it. The signature alleged to be forged, appears to us to be a bungling attempt to imitate this genuine signature.
Whether or not it was such, was a question of fact for the jury, and in order that they might determine this question, the paper was properly admitted in evidence.
s. appeat, : instruction; abstract. III. Objection is urged to the instructions given. The abstract does not, so far as we can discover, purport to set out in full a single instruction given. It sets forth , ° „ what seem to be parts or sentences, ox various instructions which are claimed to be erroneous. It does not appear but that the portions complained of were modified and *112limited by other instructions or by other parts of the same instructions. We are unable from the abstract to get a clear view of the charge of the Court, or to determine affirmatively that it contains error to the prejudice of defendant.
Aeeirmed.